            Case 3:19-cv-07651-EMC Document 172-1 Filed 04/23/20 Page 1 of 2




 1   MAKAN DELRAHIM
     Assistant Attorney General, Antitrust Division
 2
 3   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 4
     WILLIAM J. RINNER
 5   Senior Counsel and Chief of Staff to the Assistant Attorney General, Antitrust Division
 6
     MICHAEL F. MURRAY
 7   Deputy Assistant Attorney General, Antitrust Division
 8   DANIEL E. HAAR
 9   ANDREW N. DeLANEY
     Attorneys, Antitrust Division
10   950 Pennsylvania Ave. NW
     Washington, DC 20530
11
     Telephone: (202) 598-2846
12   Facsimile: (202) 514-0536
     E-mail: andrew.delaney@usdoj.gov
13
     Attorneys for the United States of America
14
15                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16
17
       INTEL CORPORATION, APPLE INC.,                    No. 3:19-cv-07651-EMC
18
                  Plaintiffs,
19                                                       DECLARATION IN SUPPORT OF
       v.
                                                         UNOPPOSED ADMINISTRATIVE
20                                                       MOTION FOR LEAVE TO FILE
21      FORTRESS INVESTMENT GROUP LLC,                   UNITED STATES’ REPLY TO
        FORTRESS CREDIT CO. LLC, UNILOC                  PLAINTIFFS’ RESPONSE TO
22      2017 LLC, UNILOC USA, INC., UNILOC               UNITED STATES’ STATEMENT OF
        LUXEMBOURG S.A.R.L., VLSI                        INTEREST
23
        TECHNOLOGY LLC, INVT SPE LLC,
24      INVENTERGY GLOBAL, INC., DSS
        TECHNOLOGY MANAGEMENT, INC.,
25      IXI IP, LLC, and SEVEN NETWORKS,
26      LLC,
                  Defendants.
27
28



     Case No. 3:19-cv-07651-EMC
            Case 3:19-cv-07651-EMC Document 172-1 Filed 04/23/20 Page 2 of 2




            I, Andrew N. DeLaney, declare:
 1
 2          I am an attorney with the United States Department of Justice Antitrust Division

 3   representing the Department of Justice in this matter. I have personal knowledge of the below
 4
     facts and would be able to testify to them if necessary.
 5
            1.      On April 22, 2020, I emailed counsel for Plaintiffs to ask whether they would
 6
 7   oppose the United States’ motion for leave to file a Reply to Plaintiffs’ Response to the United

 8   States’ Statement of Interest. On April 23, 2020, counsel for Plaintiffs responded that they
 9   would not so oppose.
10
            2.      On April 22, 2020, I emailed counsel for Defendants to ask whether they would
11
     oppose the United States’ motion for leave to file a Reply to Plaintiffs’ Response to the United
12
13   States’ Statement of Interest. On April 23, 2020, counsel for Defendants responded that they

14   would not so oppose.
15          I declare under penalty of perjury under the laws of the United States that the foregoing is
16
     true and correct.
17
18
     Dated: April 23, 2020                                 /s/ Andrew DeLaney
19                                                         ANDREW N. DeLANEY

20                                                         Attorney for the United States of America
21
22
23
24
25
26
27
28


     Case No. 3:19-cv-07651-EMC                        1
